Citation Nr: 1713955	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-46 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York.

Since issuance of the October 2015 statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand to the Agency of Original Jurisdiction for review of this evidence is not needed because in March 2017 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014)


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed bilateral hearing loss was incurred during active service.

2.  During the pendency of the claim on appeal the preponderance of the evidence is against a finding that the Veteran has a diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in January 2013, before the February 2014 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records to include the Northport VA Medical Center and the Bay Pines VA Medical Center.   

A VA medical examination and opinion was obtained in this case to address the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The Board finds that the opinions from these examinations and the overall record are now sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes) 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims 

The Veteran contends that his bilateral hearing loss and tinnitus are a result of his duties while in the Navy.  The Veteran has stated that he was exposed to damaging levels of sound when he was assigned to the engine room and the forward 5" gun while onboard the USS Cotten (DD-669).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  For certain chronic diseases, such as sensorineural hearing loss, and psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

While there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift. Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993). Establishing service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford, 3 Vet. App. at 89. Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

When rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187   (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Bilateral hearing loss

The February 2014 VA examiner provided the Veteran with a diagnosis of bilateral hearing loss that is sufficient to constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.

As to the in-service incurrence of an injury (i.e., acoustic trauma) as noted above, the Veteran's Navy enlistment classification (NEC) was fireman and the Veteran claims he was exposed to loud noises in service while serving in the engine room and the ship's 5" gun while on-board the naval destroyer USS Cotton (DD-669).  Moreover, the Board finds that the Veteran is competent and credible in his assertions that his duties placed him in the proximity of loud gunfire and damaging levels of sound while working on-board the ship.  In addition, the Veteran is competent to discuss first-hand experiences of what he did in service.  Therefore, the Board finds that the most credible evidence of record establishes the in-service incurrence of an injury (i.e., acoustic trauma).

As such, the Veteran has asserted that he has had a continuity of symptomatology since he left service.  See 38 C.F.R. § 3.303(b).  The Veteran stated that he first became aware of his hearing loss following his discharge.  The Veteran stated that he has experienced ongoing hearing problems since service and it has been deteriorating ever since.  Moreover, the Veteran reported that he had no issues with his hearing prior to joining the Navy and he did not have any dangerous levels of noise exposure when he worked at a grocery store before he joined the service.  Lastly, the Veteran also explained to the VA examiner that there was no family history regarding issues of hearing loss. 

The Veteran is competent to identify reduced hearing acuity and he is competent to report when he first experienced symptoms of hearing loss disability and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). The Board finds the Veteran's statements regarding having ongoing problems with his hearing since service to be competent and credible.  See Jandreau, supra.

The Board has also not overlooked the February 2014 VA audiological examination, at which time the examiner concluded that he could not provide an etiological opinion as to the Veteran's hearing loss without speculation.  However, a careful review of his opinion reflects that it is actually in support of the claim.  More specifically, the examiner states that the Veteran has a history of both military and occupational noise exposure and that without frequency-specific testing from either era, he cannot determine which caused his hearing loss.  The Board finds that this is consistent with saying that based on the current record, it is just as likely that the Veteran's bilateral hearing is related to his military service as it is his post-service noise exposure.  

Thereafter, resolving all reasonable doubt in his favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); Gilbert.

B.  Tinnitus

As to the claim for service connection for tinnitus, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's service treatment records and service personnel records are negative for a diagnosis of tinnitus.  The Veteran's post-service medical records are also silent for a diagnosis of tinnitus.  Moreover, while symptoms of tinnitus (i.e., ringing in the ears) are observable by a lay person, the record is negative for any writing from the Veteran that he had ringing in his ears in and/or since service.  See Jandreau, supra.  Furthermore, the Veteran was afforded a VA examination to determine the exact nature and etiology of his claimed disability in February 2014 and at that examination he denied having tinnitus or hearing extra sounds. Subsequently, the Veteran also denied having tinnitus when he sought treatment at VA for his hearing disability in June 2014.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not have a diagnosis of tinnitus at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the claim on appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for tinnitus must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131 38 C.F.R. §§ 3.303, 3.304; McClain, supra.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


